IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,307-01


EX PARTE BRIAN LEROY GEORGE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F41845 IN THE 413TH DISTRICT COURT

FROM JOHNSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of
cocaine with the intent to deliver, possession of methamphetamine, and possession of marihuana.
He was sentenced to imprisonment for fifty, twenty, and two years, respectively. The Tenth Court
of Appeals affirmed his convictions. George v. State, No. 10-08-00191-CR (Tex. App.-Waco March
31, 2010, pet. ref'd). 
	Applicant contends that trial counsel rendered ineffective assistance. Applicant's sentence
for his possession of marihuana conviction has discharged. We do not have jurisdiction under Article
11.07 if an applicant's sentence has discharged and he is not suffering collateral consequences. Tex.
Code Crim. Proc. art. 11.07, § 3(c); Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App.
2010). Applicant does not allege that he is suffering collateral consequences. Accordingly,
Applicant's claims, to the extent that they challenge his possession of marihuana conviction, are
dismissed. His claims challenging his other convictions are properly before this Court. Based on our
own independent review of the record, we conclude that they are without merit and are denied. This
application is dismissed in part and denied in part.   
Filed: May 2, 2012
Do not publish